50 F.3d 7
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Alvin OWENS, Petitioner--Appellant,v.George N. MARTIN, III;  Attorney General of the State ofSouth Carolina, Respondents--Appellees.
No. 94-7166.
United States Court of Appeals, Fourth Circuit.
Submitted:  February 28, 1995Decided:  March 21, 1995

Alvin Owens, Appellant Pro Se.  Donald John Zelenka, Chief Deputy Attorney General, Columbia, SC, for Appellee.
Before HALL and MURNAGHAN, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 28 U.S.C. Sec. 2254 (1988) petition.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Owens v. Martin, No. CA-93-2601-3-19BC (D.S.C. Sept. 27, 1994).  We deny the motion for oral argument and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.  The motion to order Appellees to furnish Appellant with a copy of a state transcript is denied.